Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-2 and 4-8 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2,  and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of automated onboarding.  
Using claim 8 as a representative example that is applicable to claims 1, the abstract idea is defined by the elements of:
storing a plurality of pre-defined system processing rules; receiving the pre-defined system processing rules and generating system processing commands; storing details of existing employees; storing details related to vacant positions within an organization; receiving and storing candidate application details with respect to a plurality of candidates, corresponding to the vacant positions; receiving the candidate application details, and providing a test case to each of the candidates; receiving test responses for the test cases provided to each of the candidates and candidate application details, and computing assessment score for each of the candidates; receiving the assessment score corresponding to each of the candidates and selecting the candidates based on the assessment score); receiving the candidate application details of the selected candidates, and identifying and receiving missing details of the selected candidates, from the corresponding selected candidates to obtain complete details; verifying the complete details of the selected candidates to obtain verified details; and facilitating onboarding of the selected candidates
The above limitations are reciting a process that can be performed mentally and that constitutes a mental process type of abstract idea (in view of the 2019 PEG). The claimed process of storing rules, receiving rules, storing details and receiving rules is akin to making an observation and/or an evaluation that can be performed in the human mind.  The above noted limitations that are considered to be defining the abstract idea are fully capable of being done mentally as far as a parson  can receive the assessment score corresponding to each of the candidates and manually (mentally) select the candidates based on the assessment score. The claimed concept that is defined by the above noted claim limitations is facilitating onboarding, which falls into the category of being a method of organizing human activities per the 2019 PEG.
None of the new amendments do anything to change any of the prior interpretation – they are all still mental steps applied on a generic computer.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a system for facilitating onboarding (generically and broadly recited) that is comprised of a memory (102), a processor (104), a database (106), a vacancy repository (108),  a recruitment module (110), a test module (112), an assessment module (114),  a selection module (116),  a pre- boarding module (118),  a verifier module (120) and an onboarding module (122), all of which are reciting generic and conventional computing technology that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed memory and processor with a database are broadly recited and amount to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a memory and processor and to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 2, the comparison of a photograph of a selected candidate is reciting a further embellishment of the same abstract idea that was found for claim 1. The claimed step/function(s) can be mentally performed by people. The reference to the verifier module has been treated in the same manner as the claim 1, to which applicant is referred. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For the new limitations (which were claims 3 and 9), the storing of details related to occupied and unoccupied assets is a further recitation to the same abstract idea of claim 1. Storing data is merely instructing one to practice the invention using computers and digital data as opposed to data on written paper. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f). 
For claim 4, sending an alert to the selected candidates is a further embellishment of the abstract idea of claim 1. The reference to the pre-boarding module has been treated in the same manner as the claim 1, to which applicant is referred. Sending an alert is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claim 5, providing vacant positions details is a further embellishment of the abstract idea of claim 1. Providing vacant positions to job portals using an automated system is merely instructing one to practice the invention using computers.  This does not provide for integration into a practical application at the 2nd prong and does not provide significantly more at step 2B, see MPEP 2106.05(f).
For claim 6, the determination of the details of existing employees is the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claim 7, the determination of the predefined system processing rules is the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in view of 2019 PEG. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Vlanjic et al (US 2007/0239513 A1) in view of Agrawal et al. (US 2015/0006417 A1), further in view of Vivadelli (US 2008/0059254 A1) in view of Jeffries US9773225B2.
Regarding claims 1 and 8:
Vlanjic discloses:
A computer-implemented automated system for onboarding, said system comprising {See at least paragraph [0007] A system for employee recruitment}: 
a memory configured to store a plurality of pre-defined system processing rules and a plurality of test cases, wherein the test cases are of different domains {See at least Fig. 1 and paragraph [0018] the system for employee recruitment includes at least one server, user device, administrator device and storages devices. Please see the test module limitation below where a test case is defined (using secondary reference Agrawal) and note that the test cases are of different domains because they are based on a specific position. P19 of Vlanjic defines these positions as being at least a professor or an officer, and as such, are different domains}
a processor configured to cooperate with the memory to receive the pre-defined system processing rules and further configured to generate system processing commands to control modules of the system {See at least Fig. 1 and paragraph [0018] the system for employee recruitment includes at least one server, user device, administrator device and storages devices}
a database configured to store details of existing employees {See at least paragraph [0018] One or more storage devices may contain a database}; 
a vacancy repository  configured to store details related to vacant positions within an organization {See at least paragraph [0026] Open positions generated from a database}; 
a recruitment module configured to receive and store candidate application details with respect to a plurality of candidates, corresponding to the vacant positions {See at least paragraph [0031] Applicant submitting application for an open position; [0032] Several applicants completed applications for one position}; 
a pre-boarding module configured to cooperate with the recruitment module and the selection module  to receive the candidate application details of the selected candidates, and further configured to identify and receive missing details of the selected candidates, from the corresponding selected candidates to obtain complete details {See at least Fig. 4; paragraph [0028] Application is checked for errors and applicant is redirected to edit application};
a verifier module configured to receive and verify the complete details of the selected candidates to obtain the verified details {See at least paragraph [0031] Application selected is marked complete}; 
an onboarding module configured to receive the verified details, and facilitate onboarding of the selected candidates {See at least paragraph [0033] Applicant hired for position}.
Vlanjic does not disclose:
a test module configured to receive the candidate application details, and further configured to provide a test case to each of the candidates in accordance with the candidate’s domain and the details related to the vacant positions {Examiner interprets “candidate application details” as including the position the candidate has applied for. Examiner interprets “test case” as a test. Agrawal discloses creating a test for an applicant and being able to add and remove questions from the test based on the position, see at least paragraph [0066]. Agrawal further discloses administering a test to applicant, see at least paragraph [0067]. These questions are based on the candidate’s domain and details related to the vacant position, and as disclosed in P19 and P20, these could be a plurality of different types of positions (i.e. different domains)} It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic with the ability to create a test specific to the position that the applicant is applying for so that employers can verify an applicant’s skills in specific areas related to the position. 
Vlanjic does not disclose:
an assessment module configured to receive test responses for the test cases provided to each of the candidates and candidate application details, and further configured to compute assessment score for each of the candidates based on the candidate application details and received test responses {Examiner interprets “test responses” as responses and answers to test questions. Examiner interprets “assessment score” as a grade. Agrawal discloses receiving the applicant’s responses and answers and grading the test, see at least paragraph [0067].}  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic with the ability to receive and grade an applicant’s responses to test questions so that employers can verify that applicants have the skills they said they do in their application and/or interview.  
Vlanjic does not disclose:
a selection module configured to receive the assessment score corresponding to each of the candidates and further configured to select the candidates having assessment scores withing a pre-defined range {Examiner interprets “assessment score” to be a part of results of an applicant’s test. Examiner interprets “select” as shortlist. Agrawal discloses reporting an applicant’s test results, see at least paragraph [0068]. Agrawal further discloses shortlisting a candidate based on their test score (i.e. within a predefined list that makes up the shortlist), see at least paragraph [0017]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic with the ability to select candidates based on their assessment score so that employers don’t waste their time with candidates that don’t have the knowledge necessary for the position, as taught by Agrawal. 
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Vivadelli  discloses:
an asset repository configured to store details relating to occupied and unoccupied asset {Examiner interprets “asset repository” as inventory component 112.  See at least paragraph [0079]  inventory component 112 storing availability information for resources that can be reserved. The reservable resources include physical workspaces 111 and physical items 113.} 
a cubicle repository configured to store details relating to occupied and unoccupied cubicles {See at least paragraph [0079] Inventory component 122 that stores information about physical workspaces 111 including cubicles}; 
an employee identification number generator  configured to generate a unique employee identification number {See at least paragraph [0081] User identification for each user can be an employee number. Examiner considers the employee number being used as already having been generated}; 
an allotment module configured to cooperate with the asset repository, the cubicle repository, and the employee identification number generator, and further configured to allot assets, cubicle and the employee identification number to the selected candidates based on the verified details {Examiner interprets “verified details” authentication. See at least paragraph [0084] Transaction management system allows requests for resources to be created and modified; [0086] Users can be required to authenticated using a password or biometric authentication before requesting resources};
an updater module configured to update the details relating to allotted assets, cubicle and the employee identification number of the selected candidates in the database {Examiner interprets “details” as modifiable parameters. See at least paragraph [0097] A user is able to modify parameters of an existing reservation for resources}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic in view of Agrawal with the ability to store and update details regarding the utilization of assets so that same asset is not allocated to different employees at the same time. For instance, assigning an employee a cubicle that is not occupied by another employee at that time is something that one of ordinary skill in art would understand. It is obvious to not allocate the same resource to multiple people at the same time, as taught by Vivadelli. 
	Regarding the new limitation of: 
	by checking for discrepancies in the candidate details and blacklisting a candidate if discrepancies are found in corresponding candidate details, identifying the blacklisted candidates, and removing the blacklisted candidates;
Jeffries, Col. 22, lines 55-67, and Col. 23, lines 1-20 teach, As will be understood by one of skill in the art in light of the present disclosure, the above sections 1002-1010 and 1102-1110 and the included questions are exemplary only. Fewer, additional, or alternate questions may be provided in other embodiments. According to one embodiment, an additional credibility section may also be included which may allow a user to request a third party to review and verify the accuracy of at least a portion of information entered in the user's profile. According to one embodiment, the third party would review one or more of the work experience of the user, the dashboard attributes of the user, a detailed resume, or other type of information provided in the profile. Col. 10, lines 60-67 and Col. 11, liens 1-15 then teach that based on this verification (which includes work history), an account may be disabled. This is the same as blacklisting.   
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine Jeffries with the combination of references above as a way to verify that the responses provided by the job applicant were indeed accurate. This would help to not waste time or deal with fraudulent candidates. 
Regarding claim 4:
Vlanjic in view of Agrawal discloses the limitations of claim 1. Vlanjic further discloses:
wherein the pre- boarding module is configured to send an alert to the selected candidates for receiving the missing details {See at least paragraph [0029] Applicant instructed to complete second part of application}.
Regarding claim 5:
Vlanjic in view of Agrawal discloses the limitations of claim 1. Vlanjic further discloses:
wherein the vacant positions details are provided to job portals to receive job applications {See at least paragraph [0026] List of open positions on public website}.
Regarding claim 6:
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Vivadelli discloses:
wherein the details of existing employees includes an employee identification number, cubicle information, and allotted assets details {See at least paragraph [0081] User component stores information including employee number and user physical item requirements}.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the applicant screening of Vlanjic and Agrawal with the details of existing employees of Vivadelli so that selected applicants are not allocated assets reserved by existing employees. One of ordinary skill in the art would have recognized asset allocation is a common in the workplace, as taught by Vivadelli.
Regarding claim 7:
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Vivadelli discloses:
wherein the predefined system processing rules include assessment rules, selection rules, pre- boarding rules, verification rules, onboarding rules, and allotment rules {Examiner interprets “assessment rules, selection rules, pre- boarding rules, verification rules, onboarding rules, and allotment rules” as instructions to be performed by a general computer. See at least paragraph [0078] A system for managing workplace resources with a network including a variety of software; [0119] The system can accessed by computers over a variety of communication networks including the Internet or private network}.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the applicant screening of Vlanjic and Agrawal with the processing of Vivadelli in order to be able to allocate resources to employees from a computer connected to a network (the web). One of ordinary skill in the art would have recognized processing data is generic computing technology.
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Vlanjic et al (US 2007/0239513 A1) in view of Agrawal et al. (US 2015/0006417 A1), further in view of Vivadelli (US 2008/0059254 A1), in view of Jeffries, further in view of Ruffolo (US 2015/0095077 A1).
Regarding claim 2:
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Ruffolo discloses:
wherein the verifier module includes a photograph comparator configured to compare a photograph of the selected candidate clicked at a time of the onboarding, with a photograph of the candidate taken at a time of interview to avoid proxy hiring {See at least paragraph [0027] Capturing an image of an identification card from a prospective employee to verify their identity. Examiner interprets the captured image of the prospective employee’s identification card as a photograph of the selected candidate since identification cards include information regarding the identity of a person, including a photograph of the person; [0077] Comparing images of a prospective employee to verify their identity. The comparison can be made with any image(s) available to human resources personnel including the image of an identification card and an image of a user captured during a video conference with human resources personnel. Examiner considers a video conference to be equivalent to an interview}. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the applicant screening of Vlanjic and Agrawal with the facial recognition for verification of Ruffolo because applicants may have different people interview for them at various stages of an interview process. One of ordinary skill in the art would have recognized facial recognition could be used to verify the identity of the applicants, as taught by Ruffolo. 
Response to Arguments
Claim Interpretation:
Applicant’s arguments are fully considered and the claims are no longer considered under 35 U.S.C. 112(f). It is clear that the processor is the structure and the modules/repositories are software under the control of the system. 
35 U.S.C. 112:
Applicant’s arguments are fully considered, and the remarks/citation from the Specification are sufficient to provide disclosure of the assessment score. Further, since the claim is no longer interpreted under 35 U.S.C. 112(f), the prior 35 U.S.C. 112(b) rejection is withdrawn.
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant argues that because the invention is computer based, and thus faster, it is not a mental process. The Examiner disagrees. The above limitations are reciting a process that can be performed mentally and that constitutes a mental process type of abstract idea (in view of the 2019 PEG). The claimed process of storing rules, receiving rules, storing details and receiving rules is akin to making an observation and/or an evaluation that can be performed in the human mind.  The above noted limitations that are considered to be defining the abstract idea are fully capable of being done mentally as far as a person can receive the assessment score corresponding to each of the candidates and manually (mentally) select the candidates based on the assessment score.
The claimed concept that is defined by the above noted claim limitations is facilitating onboarding, which falls into the category of being a method of organizing human activities per the 2019 PEG. Onboarding is managing personal behavior and relationships. 
Applicant then states that the claims are an improvement over prior art systems, but this is a 35 U.S.C. 103 argument and is addressed in the 103 rejection. 
Regarding Step 2B Applicant argues that the claims are Internet-centric, but again, there is nothing in the claim that actually supports this. The claims are simply directed to onboarding any employee which can be done mentally. There is nothing to support that the claimed solution is necessarily rooted in computer technology. 
There is no rebuttal to the rejection that the claims merely use computer technology to apply the abstract idea – simply assertions that the claims are not well-understood, routine, and conventional, which was never asserted, and a request for a cited publication to support a claim that the invention is well-understood, routine, and conventional (which again, was not asserted by the Examiner).  
35 U.S.C. 103 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant first asserts that the claims are automated, but Vlanjic is not. The Examiner does not agree as clearly Vlanjic is run on a computer. Applicant then argues the selection, testing and verification steps as they related to Vlanjic, but these are taught by secondary references. 
Then on Page 24, Applicant discusses domain and details, which are new limitations taught above. Applicant states that Agrawal is not directed to pre-boarding, but this is taught by Vlanjic. The arguments on Page 25 are further arguing the references separately as well as arguing limitations not claimed. 
Applicant then states it would not be proper to combine Vivadelli with Vlanjic and Agrawal. The Examiner disagrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic in view of Agrawal with the ability to store and update details regarding the utilization of assets so that same asset is not allocated to different employees at the same time. For instance, assigning an employee a cubicle that is not occupied by another employee at that time is something that one of ordinary skill in art would understand. It is obvious to not allocate the same resource to multiple people at the same time, as taught by Vivadelli. 
Regarding claim 2, Applicant argues that photographs are not compared. Ruffolo P77 discloses comparing images of a prospective employee.   
Prior art made of record but not relied on
Pfenninger et al. (US 2006/0235884 A1) discloses a system and method for evaluating talent and performance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687